SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

269
KA 15-00311
PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DOREENA L. O’DELL, DEFENDANT-APPELLANT.


JEFFREY WICKS, PLLC, ROCHESTER (JEFFREY WICKS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ROBERT J. SHOEMAKER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Thomas E. Moran, J.), rendered November 10, 2014. The judgment
convicted defendant, upon a jury verdict, of obstructing governmental
administration in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law and a new trial is granted.

     Same memorandum as in People v O’Dell (___ AD3d ___ [Mar. 25,
2016]).




Entered:    March 25, 2016                         Frances E. Cafarell
                                                   Clerk of the Court